DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,958332. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 and 12-20 of the instant recite a device and method comprising a microprocessor  that controls a 5GHz and a 2.4 GHz radio while claims 1-16 of Patent ‘332 recites a repeater device comprising a microprocessor controlling a 5GHz and a 2.4 GHz WiFi access point radio. 
Regarding claim 1 of the instant, claim 1 of Patent ‘332 (parent patent) additionally recites an enclosure that is configured to be mounted to a window, and beamforming a beam of a high order MIMO antenna to maximize signa strength.
In removing this feature, the scope of the claim is merely broadened by eliminating elements and their functions.  It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to not recite a repeater device and a WiFi access point radio in the parent and recite such in the instant.

Regarding claims 2, 3, and 4 of the instant, claim 1 of parent patent recites these limitation
Regarding claim 5 of the instant , claim 7 of parent patent recite these limitation.
Regarding claim 6 of the instant, claim 1 and 6 of parent patent recite these limitations
Regarding claim 7 of the instant, claim 1 of the parent patent recites these limitations 
Regarding claim 8 of the instant , claim 9 of parent patent recites these limitations.
Regarding claim 9 of the instant, claim 13 of parent patent recites these limitations.
Regarding claim 10 of the instant, claim 1 of the parent patent recites these limitations.
Regarding claim 11 of the instant, claims 1 and 9 of the parent patent recites these limitations

Regarding claim 12 of the instant, claim 1 of the parents recites a device reciting these limitation in addition to an enclosure that is configured to be mounted to a window, and beamforming a beam of a high order MIMO antenna to maximize signa strength. In removing this feature, the scope of the claim is merely broadened by eliminating elements and their functions.  It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to not recite a repeater device and a WiFi access point radio in the parent and recite such in the instant.

Regarding Claim 13 of the instant, claim 1 of the parent recites these features.
Regarding Claim 14 of the instant, claim 1 of the parent recites these features.
Regarding Claim 15 of the instant, claim 1 of the parent recites these features
Regarding Claim 17 of the instant, claim 1 of the parent recites these features.
Regarding Claim 18 of the instant, claim 13 of the parent recites these features.

Regarding claim 19 of the instant, claim 1 of the parents recites a device reciting these limitation in addition to an enclosure that is configured to be mounted to a window, and beamforming a beam of a high order MIMO antenna to maximize signa strength. In removing this feature, the scope of the claim is merely broadened by eliminating elements and their functions.  It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to not recite a repeater device and a WiFi access point radio in the parent and recite such in the instant.

Regarding Claim 20 of the instant, claim 1 and 2 of the parent recites these features.


Allowable Subject Matter
Claims 1-20 would be allowable if the above Double Patent Rejection is overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462